Citation Nr: 1522784	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  10-35 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease and emphysema, to include as due to exposure to asbestos.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a left hip disorder, to include as secondary to a bilateral knee disorder.

5.  Entitlement to service connection for laryngeal cancer, to include as due to exposure to an herbicidal agent.

6.  Entitlement to service connection for a psychiatric disorder, to include as secondary to laryngeal cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1970 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2011, the Veteran and his spouse provided testimony at a Travel Board hearing, before the undersigned Veterans Law Judge (VLJ), the transcript of which is of record.

The matters herein on appeal were previously remanded by the Board in December 2012.  They now return for appellate review.  As discussed below, the Board finds that there has not been substantial compliance with the December 2012 remand instructions with respect to certain claims.  Stegall v. West, 11 Vet. App. 268 (1998).  However, with respect to the issue of entitlement to service connection for bilateral hearing loss, the issue decided in the decision herein, the December 2012 remand only directed the obtainment of records from the Social Security Administration (SSA) and subsequent re-adjudication of the claim.  Records from SSA were obtained and associated with the record in January 2013 and the Appeals Management Center subsequently issued a March 2013 supplemental statement of the case, for all the issues herein on appeal, to include entitlement to service connection for bilateral hearing loss.  Thus, the Board finds that there has been substantial compliance with the December 2012 remand instructions with respect to entitlement to service connection for bilateral hearing loss.  Id.  

The issues of entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease and emphysema, to include as due to exposure to asbestos, entitlement to service connection for a bilateral knee disorder, entitlement to service connection for a left hip disorder, to include as secondary to a bilateral knee disorder, entitlement to service connection for laryngeal cancer, to include as due to exposure to an herbicidal agent, and entitlement to service connection for a psychiatric disorder, to include as secondary to laryngeal cancer, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hearing loss did not have its onset during service or within one year of the Veteran's separation from service, nor is it the result of disease or injury incurred during the Veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's active service, nor may it be presumed to have been incurred in or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in September 2009 satisfied the duty to notify provisions with respect to service connection for bilateral hearing loss and notified the Veteran of the criteria pertinent to the establishment of effectives date and disability ratings.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post service treatment records have been obtained and are associated with the claims file.  Thus, the VA's duty to assist the Veteran by gathering relevant records has been satisfied.  

Additionally, VA satisfied the duty to assist the Veteran by providing an audiological examination to the Veteran in December 2009 and obtained an addendum opinion in February 2011.  The December 2009 examiner interviewed the Veteran and conducted audiometric testing, recorded clinical findings, and documented the Veteran's subjective complaints.   The December 2009 VA examination report also provided findings as to the impact of the Veteran's bilateral hearing loss on his daily life as required by Martinak v. Nicholson, 21 Vet. App. 447 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in October 2011, the issues on appeal, including entitlement to service connection for bilateral hearing loss, were fully explained by the VLJ.  In addition, the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the Veteran's hearing loss claim.  Neither the Veteran nor his representative have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the claim for entitlement to service connection for bilateral hearing loss.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim of service connection for bilateral hearing loss.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims, consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

The Veteran asserts that he has bilateral hearing loss as a result of his active service.  He reported, at the December 2009 VA audiological examination, that his hearing loss was related to service because he was exposed to artillery noise.  Thus, the Veteran contends that service connection is warranted for bilateral hearing. 

The Board acknowledges the Veteran self-reported hearing loss on the September 1969 Report of Medical History; however, the contemporaneous September 1969 induction examination, titled Report of Medical Examination, did not document any hearing loss, including on audiometric testing.  Thus, the presumption of soundness applies with respect to hearing loss because no such defect, infirmity or disorder was noted at entrance into service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  The Veteran's service treatment records do not expressly show exposure to loud noise during active service.  Nevertheless, the Veteran's DD 214 documents he attained expert rifle status.  The Board also acknowledges the Veteran is service-connected for tinnitus based on in-service noise exposure.  Thus, the Board finds that the evidence establishes in-service exposure to loud noise during active service.  

The Veteran was afforded a VA audiological examination in December 2009.  The December 2009 VA audiometric testing revealed that the Veteran had bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the current disability element of the claim is established by the evidence.  The question remaining for consideration is whether the Veteran's current disability of hearing loss is related to the in-service noise exposure.

As to the origin of the Veteran's hearing loss, the December 2009 VA examiner opined, the Veteran's bilateral hearing loss was less likely than not caused by or a result of military noise exposure because there was normal hearing bilaterally on the discharge audiogram and there was no evidence of significant shift in thresholds from induction to discharge.  The Board recognizes that the December 2009 VA examination report is not probative, as asserted by the Veteran's representative at the October 2011 Board hearing, because that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

However, VA obtained an addendum opinion in February 2011.  The February 2011 VA examiner opined that the Veteran's current hearing loss, found on audiometric testing, was not due to or aggravated by military noise exposure.  The February 2011 VA examiner cited a rationale which included a review of medical literature.  The medical literature cited reflected that the most pronounced effects of a given noise exposure are measurable immediately following the exposure, and that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  The February 2011 VA examiner stated that any worsening of hearing from the time of discharge to the current time was due to noise exposure between the time of discharge to the current time.  The December 2009 VA audiological examiner noted the Veteran experienced recreational post service noise exposure hunting and occupational post service noise exposure as a truck driver.  The Veteran's employment as a truck driver was also documented in SSA records received by VA in January 2013.  Significantly, no other medical opinions are of record refuting the February 2011 VA examiner's opinion.

Additionally, the Veteran testified, in October 2011, that upon separation from service, he signed a piece of paper that he agreed with findings as far as his hearing loss.  However, contrary to the Veteran's assertions such a document is not of record.  There is a December 1971 Statement of Medical Condition, which the Veteran signed that stated he underwent a separation medical examination and there had been no change in his medical condition.  At the October 2011 Board hearing the Veteran's representative stated that she believed once hearing loss occurred there is some type of deterioration that keeps going.  

In some circumstances, lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Additionally, the Veteran is competent to testify as to observable symptoms such as hearing difficulty, because such a symptom is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board does not find that the Veteran has experienced a continuity of symptoms of hearing loss since active service, primarily because the Veteran has not stated that he has experienced hearing loss since service.  Specifically, in his March 2009 application for benefits, the Veteran did not indicate when his hearing loss onset, nor is the onset of any hearing difficulty noted in any other statements associated with the record.  Consequently, the Board finds that the Veteran's current bilateral hearing loss is not related to his active military service based on a continuity of symptoms for bilateral hearing loss since the in-service noise exposure as the evidence is not consistent with such.

Additionally, the Board notes that there is no objective evidence that bilateral sensorineural hearing loss manifested to a compensable degree within one year of the Veteran's separation from military service.  As noted previously, the Veteran has not argued hearing loss onset during service or within a year after separation from service.  As described above, the record lacks consistent statements from the Veteran regarding the onset of his hearing difficulty, nor does any other evidence show that hearing loss manifested to a compensable degree within one year of separation from service.  Therefore, service connection is not warranted for hearing loss on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The issue of whether hearing loss, that occurred several years after exposure to loud noise, is related to such noise exposure is a complex medical question.  The record does not indicate that the Veteran has the type of expertise necessary to provide a probative opinion for the matter.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The February 2011 VA examiner considered if the Veteran's hearing loss was related to noise exposure during service but did not endorse a nexus.  Based on the information and evidence of record, the Board finds that the Veteran does not have bilateral hearing loss that had its onset during, or is related to, his active military service.  In view of this finding, the Board concludes that service connection for bilateral hearing loss is not warranted.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  

For the foregoing reasons, the Board finds that the claim of service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.


REMAND

As noted above, the Board finds that the development requested by the Board in the December 2012 remand directives with respect to the Veteran's service connection claims for a respiratory disorder, a bilateral knee disorder, and a left hip disorder has not been fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case additional development must be conducted. 

In pertinent part, the December 2012 Board remand requested that the Veteran be afforded a VA examination addressing the etiology of any respiratory disability, including demonstrated diagnoses of COPD and emphysema.  The Board further found a September 2009 letter, in which a private doctor opined that the Veteran's history of smoking cigarettes likely contributed to his underlying emphysema, did not address etiology of the Veteran's emphysema and a remand was required in order to afford the Veteran a VA examination to address such.  The December 2012 Board remand directive stated the VA examiner must opine as to whether it is at least as likely as not that a current respiratory disorder is related to military service, to include, but not limited to exposure to asbestos.  The December 2012 remand directive further stated the examiner must specifically comment upon the Veteran's service treatment records, the evidence pertaining to asbestos use at Fort Sill, the Veteran's report of asbestos use at Fort Bragg, and the Veteran's reports of in-service and post-service events and symptoms.  However, the resulting February 2013 VA respiratory examination report merely cited a March 2009 private treatment record as rationale.  The March 2009 private treatment record cited stated emphysema was most likely related to chronic long standing cigarette smoking.  However, such does not provide any independent rationale based on the evidence, nor does such specifically address COPD.  Moreover, the February 2013 VA examiner did not comment, as directed, on the Veteran's service treatment records, the evidence pertaining to asbestos use at Fort. Sill, the Veteran's report of asbestos use at Fort Bragg, and the Veteran's reports of in-service and post-service events and symptoms.  Thus, the Board finds February 2013 VA respiratory examination report is inadequate and another respiratory examination is warranted.  Barr, 21 Vet. App. at 311.

In pertinent part, the Board requested that the Veteran be afforded a VA examination addressing the etiology of any bilateral knee and/or any left hip disability.  Review of the resulting January 2013 medical opinion, February 2013 knee and lower leg examination report, and February 2013 hip and thigh examination report reveals that the opinions provided do not comply with the directives set forth in the Board's December 2012 remand.  Specifically, the Board requested that the examiner provide an opinion as to whether it is at least as likely as not that a current bilateral knee disorder and/or left hip disorder was incurred in or due to the Veteran's active duty service and in so doing, the examiner must consider the Veteran's report of lay observable symptoms occurring during and since his active duty service.  The January 2013 medical opinion and February 2013 VA examination report, were provided by same examiner, and he provided almost identical opinions to the opinions he provided previously in the June 2010 joints examination report.  However, these resulting opinions do not address the Veteran's lay statement of record, as directed, of complaints of bilateral knee pain and left hip pain during and since service.  Moreover, in October 2011 testimony, the Veteran reported he did not seek medical care after service because he was told nothing could be done for these conditions and self-medicated with ibuprofen or aspirin for the pain.  The Veteran is competent to report on his symptoms and observations that he experiences through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence is competent if it describes symptoms that support a later diagnosis).  The Veteran's contentions of chronic pain and discomfort since service do not appear to have been considered in the resulting examination reports. 

Thus, for the reasons detailed above, the Board finds the January 2013 medical opinion, and February 2013 VA examination reports, obtained with respect to the bilateral knee and left hip claims are inadequate.  Barr, 21 Vet. App. at 311.  Therefore, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to obtain an additional examination and opinion for the Veteran's bilateral knee and left hip claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has primarily asserted, as in October 2011 testimony, that he was exposed to herbicides at Fort Gordon, which were utilized prior to when he was stationed there but that the dioxins remained in the water and soil and thus he was exposed.  The Veteran also asserted, as noted in a May 2010 Informal Conference Report, that dioxin was sprayed all around the barracks when he was stationed at Fort Hood, Fort Bragg and Fort Sill.  The verification procedures for allegations of herbicide exposure in areas outside the Republic of Vietnam or the Korean Demilitarized Zone are set forth in the Compensation and Pension Service Adjudications Manual, the M21-1MR, Part IV.ii.2.C.10.o (December 16, 2011).  Under this procedure, the Veteran must be asked to describe specifically the nature of his exposure and, after an adequate time has elapsed in order to allow him to respond, the RO should attempt to verify the use of such herbicides.  Development specific to herbicide usage at Fort Hood, Fort Bragg and Fort Sill has not been completed, although the Veteran has asserted actual exposure.  Therefore, on remand, the nature of the Veteran's claimed exposure should be developed in accordance with the procedures set forth in the M21-1.

Finally, the Veteran has claimed entitlement to service connection for a psychiatric disorder, to include as secondary to laryngeal cancer.  See 38 C.F.R. § 3.310 (2014). In view of the above information, the Board finds that the claim for service connection for a psychiatric disorder is inextricably intertwined with entitlement to service connection for laryngeal cancer, which is remanded for additional development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, consideration of entitlement to service connection for a psychiatric disorder must be deferred pending resolution of the action requested below as to the laryngeal cancer claim.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to verify the Veteran's claimed exposure to herbicides based on the information he provides, to include Fort Gordon, Fort Hood, Fort Bragg and Fort Sill.  Such development should be completed in compliance with M21-1, Part IV.ii.2.C.10.o.  

As part of this development, the RO should contact the Under Secretary for Compensation Services and/or the JSRRC to complete the required steps.

2.  Schedule the Veteran for a VA examination, with an examiner other than the February 2013 examiner, to determine the nature and etiology of any respiratory disability, to include emphysema and COPD, that may be present or was present during or proximate to the claim. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, to include a copy of this remand must be made available to the examiner for review in conjunction with the examination.  After review of the record, and with consideration of the Veteran's lay statements and October 2011 testimony, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any respiratory disability diagnosed during or proximate to the claim is etiologically related to service, to include, but not limited to exposure to asbestos.  In so doing, the examiner must specifically comment upon the Veteran's service treatment records, the evidence pertaining to asbestos use at Fort Sill, the Veteran's report of asbestos use at Fort Bragg, and the Veteran's reports of in-service and post-service events and symptoms. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for a VA examination, with an examiner other than the February 2013 examiner, to determine the nature and etiology of any bilateral knee disability and/or left hip disability, that may be present or was present during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, to include a copy of this remand must be made available to the examiner for review in conjunction with the examination.  After review of the record, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed bilateral knee disorder and/or left hip disorder was incurred in or due to the Veteran's active service.  In so doing, the examiner must specifically comment on the Veteran's lay statements and October 2011 testimony, indicating chronic pain since service. 

If, and only if, the examiner concludes that a bilateral knee disorder is etiologically related to his active service, the examiner must also opine as to whether a left hip disorder is due to or aggravated by a bilateral knee disorder.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

4.  The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158; 3.655 (2014). 

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


